DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 01/14/2020.
Status of Claims
Claims 1-20 filed on 01/14/2020 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 5-6, 12-13, and 19-20 objected to as being dependent upon a rejected base claim, but it appears they would be distinguished from the prior arts references cited by the Examiner if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of generating a sequence of product likely to be purchased by an entity. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method to categorize a locality to conduct product positioning analyses, the method comprising: generating locality profile scores for each locality of a plurality of localities, wherein the locality profile score includes distributions of entity classes within the locality, the locality profile score for each locality being derived; extracting a set of entities having the same entity class from a group of localities; retrieving historical purchasing data for the set of entities for products purchased over a predetermined period of time; determining similarity of purchasing characteristics for a target entity in the set of entities with respect to other entities in the set of entities; and generating a sequence of products likely to be purchased by the target entity as a function of: similarity of purchasing characteristics of the target entity with respect to other entities in the set of entities, product sequences found in product purchase histories in the historical purchasing data of other entities in the set of entities, and entity profile weights extracted from the locality profile scores of other entities in the set of entities that have purchased one or more of the same products as the target entity”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the process describes generating a sequence of product likely to be purchased by an entity. As a result, claim 1 recites an abstract idea under Step 2A Prong One. 
Claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-7, 9-14, and 16-20 recite certain methods of organizing human activity associated with commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) because the process describes generating a sequence of product likely to be purchased by an entity. As a result, claims  2-7, 9-14, and 16-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “computer-implemented”, “using machine vision”, and “through neural network analyses of map images of the locality”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor” and claim 15 further recites “A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-7, 9-14, and 16-20 do not include any additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “computer-implemented”, “using machine vision”, and “through neural network analyses of map images of the locality”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor” and claim 15 further recites “A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-7, 9-14, and 16-20 do not include any additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being un-patentable over Yatziv et al. (US 20170109615 A1) in view of Nagel et al. (US 20180082237 A1) and in further view of Fox et al. (US 20200380540 A1).
Regarding claim 1. Yatziv teaches A computer-implemented method for using machine vision to categorize a 2locality to conduct product positioning analyses, the method comprising:  [Yatziv, Abstract, Yatziv teaches “Computer-implemented methods and systems for automatically classifying businesses from imagery can include providing one or more images of a location entity as input to a statistical model that can be applied to each image. A plurality of classification labels for the location entity in the one or more images can be generated and provided as an output of the statistical model” wherein classifying businesses is equivalent categorize a locality. Wherein “to conduct product positioning analyses” is a nonfunctional descriptive material MPEP 2111.05] 3generating locality profile scores for each locality of a plurality of localities, wherein 4the locality profile score includes distributions of entity classes within the 5locality, [Yatziv, Abstract, Yatziv teaches “Confidence scores for the plurality of classification labels can be generated to indicate a likelihood level that each generated classification label is accurate for its corresponding location entity” wherein a score is generated for a location entity] the locality profile score for each locality being derived through 6neural network analyses of map images of the locality;  [Yatziv, figure 1, Yatziv teaches  a neural network analysis of images with a confidence score (108)] 7extracting a set of entities having the same entity class from a group of localities; [Yatziv, para. 0030, Yatziv teaches “Because the images analyzed in accordance with the disclosed techniques are intended to help classify a location entity within the image, image 102 generally corresponds to a street-level storefront view of a location entity” wherein classifying entities]
Yatziv does not specifically teach, however, Nagel teaches  8retrieving historical purchasing data for the set of entities for products purchased over 9a predetermined period of time;  [Nagel, para. 0091, Nagel teaches “The forecasting application 218 enables generation of targeted performance data as well as generation of a comparison of data received from, for example, various one of the sub-units to the generated targeted performance data. For example, in order to track monthly goals, a user associated with a sub-unit may select a performance degree (e.g., top 5% of performing sub-units within the multi-unit organization). Subsequently, averaged data (e.g., anonymized and/or non-anonymized data) for the sub-units within the selected performance degree is then provided as target performance data, and received data from the sub-unit from which a request for forecasting originated is then compared to the target performance data for a selected period of time” emphasis added wherein receiving historical data for a period of time] 10determining similarity of purchasing characteristics for a target entity in the set of 11entities with respect to other entities in the set of entities; [Nagel, para. 0089, Nagel teaches “The customizable analyses application 214 enables selection of parameters (e.g., various financial and/or non-financial parameters, etc.) for the filtering of data stored in, for example, various CoAs associated with sub-unit(s) and multi-unit organizations. For example, selections may be received from a user for comparisons of financial data across, for example, sub-units having similar characteristics (e.g., sub-units of similar size, sub-units with a similar number of employees, sub-units of a specified regional location, etc.)” wherein entities of similar size have similar purchase characteristics] 
Yatziv teaches automatically classifying businesses from imagery  and Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization. The two references are in the same field of endeavor as the claimed invention. It would have been
obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv to incorporate the teaching of Nagel by determining similarity of purchasing characteristics for entities.  The motivation to combine Yatziv with Nagel has the advantage of providing a given sub-unit the ability to determine in near real-time the reasoning behind exceeding or missing designated KPIs so as to enable the given sub-unit to take corrective action immediately [Nagel, para. 0126]
Yatziv in view of Nagel does not specifically teach, however, Fox teaches  and  12generating a sequence of products likely to be purchased by the target entity as a 13function of:  [Fox, claim 1, Fox teaches “A system for predicting the probability that an entity will purchase a product within a future time period” wherein over a period of time is equivalent to a sequence of product to be purchased] 14similarity of purchasing characteristics of the target entity with respect to 15other entities in the set of entities, 16product sequences found in product purchase histories in the historical 17purchasing data of other entities in the set of entities, [Fox, para. 0033, Fox teaches “The initial model is developed in an iterative process that models the aforementioned training region of the timeline and generally validates it by comparing the predicted purchases for the applicable product against actual purchases found in the aforementioned testing region of the timeline” wherein similarity of purchase to other entities within a period of time] 
Yatziv teaches automatically classifying businesses from imagery  and Fox teaches The probability that an entity will purchase a product is predicted. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv in view of Nagel to incorporate the teaching of Fox by generating a sequence of products likely to be purchased by the target entity.  The motivation to combine Yatziv in view of Nagel with Fox has the advantage of providing a more accurate prediction because a statistical likelihood approach is used instead of a more typical relationship-based scoring approach [Fox, para. 0020]
Further Yatziv teaches and 18entity profile weights extracted from the locality profile scores of other 19entities in the set of entities that have purchased one or more of the 20same products as the target entity [Yatziv, para. 0024, Yatziv teaches “The statistical model then can be applied to the image, at which point a plurality of classification labels for the location entity in the image can be generated and provided as an output of the statistical model. In some examples, a confidence score also can be generated for each of the plurality of classification labels to indicate a likelihood level that each generated classification label is accurate for its corresponding location entity” wherein classifying entities is equivalent to similar entities and a classification confidence score is equivalent to entity profile score].  
Regarding claim  12. Yatziv in view of Nagel and Fox teaches all of the limitations of claim 1 (as above). Yatziv in view of Fox does not specifically teach, however, Nagel teaches wherein identifying entities 2having similar product purchasing patterns comprises:  3determining a standardized monthly revenue for each type of product purchased by 4each entity in the set of entities over the predetermined period of time; and  5comparing the standardized revenue of products purchased by a target entity over the 6predetermined period of time with the standardized revenue of products purchased by other entities in the set of entities to calculate similarity scores -25-Attorney Docket No: DC-116831.01indicative of similarities of purchasing characteristics of the target entity with 9respect to other entities in the set of entities [Nagel, para. 0091, Nagel teaches “The forecasting application 218 enables generation of targeted performance data as well as generation of a comparison of data received from, for example, various one of the sub-units to the generated targeted performance data. For example, in order to track monthly goals, a user associated with a sub-unit may select a performance degree (e.g., top 5% of performing sub-units within the multi-unit organization),” wherein the monthly goal is a monthly profit compared to other entities wherein entities. Further, Nagel teaches in para. 0110 “Accordingly, the first franchisee may select parameters X, Y and Z for the purposes of comparison” wherein profit for a specific product] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv to incorporate the teaching of Nagel by determining a standardized monthly revenue for each type of product purchased by each entity.  The motivation to combine Yatziv with Nagel has the advantage of providing a given sub-unit the ability to determine in near real-time the reasoning behind exceeding or missing designated KPIs so as to enable the given sub-unit to take corrective action immediately [Nagel, para. 0126]
Regarding claim  13. Yatziv in view of Nagel and Fox teaches all of the limitations of claim 2 (as above). Yatziv in view of Fox does not specifically teach, however, Nagel teaches wherein 2the standardized monthly revenue for a type of a product purchased by an entity in the 3set of entities includes determining a proportion of spending on the product 4with respect to spending by the entity on other types of products purchased by 5the entity during the predetermined period of time; and  6the similarity scores are calculated using a cosine similarity operation [Nagel, para. 0018, Nagel teaches “the method includes receiving income/expense data; calculating income/expense per sub-unit for the multi-unit organization based on the received income/expense data; and storing the income/expense data in the chart of accounts of a sub-unit for the multi-unit organization” wherein accounting for spending on product. Further, Nagel teaches in para. 0110 “Accordingly, the first franchisee may select parameters X, Y and Z for the purposes of comparison” wherein expenses for a specific product] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv to incorporate the teaching of Nagel by determining spending on product.  The motivation to combine Yatziv with Nagel has the advantage of providing a given sub-unit the ability to determine in near real-time the reasoning behind exceeding or missing designated KPIs so as to enable the given sub-unit to take corrective action immediately [Nagel, para. 0126].
Regarding claim  17. Yatziv in view of Nagel and Fox teaches all of the limitations of claim 1 (as above). Further, Yatziv teaches further comprising:  2identifying greenfield entities through neural network analyses of the map images of 3localities in the group of localities;  [Yatziv, figure 1, Yatziv teaches  a neural network analysis of images with a confidence score (108) wherein greenfield entities is a nonfunctional descriptive material MPEP 2111.05] 
Yatziv in view of Fox does not specifically teach, however, Nagel teaches  4obtaining firmographics information for the greenfield entities; [Nagel, para. 0131, Nagel teaches “the expense data is calculated per sub-unit. In one example, expense data per unit is calculated by dividing expense data by the number of receiving units. For example, where the multi-unit runs an advertisement campaign within a given geographical location, each of the sub-units within the given geographical location is allocated the advertisement expense on a per unit basis. For example, if a multi-unit organization decides to run a $100K advertising campaign within a geographical area where twenty sub-units are located, each of these sub-units is allocated $5K in expense for this advertising campaign (i.e., $100K/20 sub-units=$5K in expense per sub-unit).” wherein receiving firmographics information and wherein greenfield entities is a nonfunctional descriptive material MPEP 2111.05] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv in view of Fox to incorporate the teaching of Nagel by obtaining firmographics information for entities.  The motivation to combine Yatziv in view of Fox with Nagel has the advantage of providing a given sub-unit the ability to determine in near real-time the reasoning behind exceeding or missing designated KPIs so as to enable the given sub-unit to take corrective action immediately [Nagel, para. 0126]
Yatziv in view of Nagel does not specifically teach, however, Fox teaches and  5generating a sequence of products likely to be purchased by the greenfield entities 6using the product sequences generated for one or more entities in the set of 7entities having similar firmographics as the greenfield entities  [Fox, claim 1, Fox teaches “A system for predicting the probability that an entity will purchase a product within a future time period” wherein over a period of time is equivalent to a sequence of product to be purchased] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv in view of Nagel to incorporate the teaching of Fox by generating a sequence of products likely to be purchased by the target entity.  The motivation to combine Yatziv in view of Nagel with Fox has the advantage of providing a more accurate prediction because a statistical likelihood approach is used instead of a more typical relationship-based scoring approach [Fox, para. 0020].
Regarding claim  88. Yatziv teaches A system comprising:  9a processor;  10a data bus coupled to the processor; and  11a non-transitory, computer-readable storage medium embodying computer program 12code, the non-transitory, computer-readable storage medium being coupled to 13the data bus, the computer program code interacting with a plurality of 14computer operations and comprising instructions executable by the processor 15and configured for:  [Yatziv, claim 18, Yatziv teaches “computing device, comprising: one or more processors; and one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors”] 16generating locality profile scores for each locality of a plurality of localities, 17wherein the locality profile score includes distributions of entity classes within the locality, [Yatziv, Abstract, Yatziv teaches “Confidence scores for the plurality of classification labels can be generated to indicate a likelihood level that each generated classification label is accurate for its corresponding location entity” wherein a score is generated for a location entity] the locality profile score for each locality -27-Attorney Docket No: DC-116831.01 being derived through neural network analyses of map images of the 20locality;  [Yatziv, figure 1, Yatziv teaches  a neural network analysis of images with a confidence score (108)] 21extracting a set of entities having the same entity class from a group of 22localities;  [Yatziv, para. 0030, Yatziv teaches “Because the images analyzed in accordance with the disclosed techniques are intended to help classify a location entity within the image, image 102 generally corresponds to a street-level storefront view of a location entity” wherein classifying entities]
Yatziv does not specifically teach, however, Nagel teaches  23retrieving historical purchasing data for the set of entities for products 24purchased over a predetermined period of time;  [Nagel, para. 0091, Nagel teaches “The forecasting application 218 enables generation of targeted performance data as well as generation of a comparison of data received from, for example, various one of the sub-units to the generated targeted performance data. For example, in order to track monthly goals, a user associated with a sub-unit may select a performance degree (e.g., top 5% of performing sub-units within the multi-unit organization). Subsequently, averaged data (e.g., anonymized and/or non-anonymized data) for the sub-units within the selected performance degree is then provided as target performance data, and received data from the sub-unit from which a request for forecasting originated is then compared to the target performance data for a selected period of time” emphasis added wherein receiving historical data for a period of time] 25determining similarity of purchasing characteristics for a target entity in the 26set of entities with respect to other entities in the set of entities; [Nagel, para. 0089, Nagel teaches “The customizable analyses application 214 enables selection of parameters (e.g., various financial and/or non-financial parameters, etc.) for the filtering of data stored in, for example, various CoAs associated with sub-unit(s) and multi-unit organizations. For example, selections may be received from a user for comparisons of financial data across, for example, sub-units having similar characteristics (e.g., sub-units of similar size, sub-units with a similar number of employees, sub-units of a specified regional location, etc.)” wherein entities of similar size have similar purchase characteristics] 
Yatziv teaches automatically classifying businesses from imagery  and Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv to incorporate the teaching of Nagel by determining similarity of purchasing characteristics for entities.  The motivation to combine Yatziv with Nagel has the advantage of providing a given sub-unit the ability to determine in near real-time the reasoning behind exceeding or missing designated KPIs so as to enable the given sub-unit to take corrective action immediately [Nagel, para. 0126]
Yatziv in view of Nagel does not specifically teach, however, Fox teaches and  27generating a sequence of products likely to be purchased by the target entity 28as a function of:  [Fox, claim 1, Fox teaches “A system for predicting the probability that an entity will purchase a product within a future time period” wherein over a period of time is equivalent to a sequence of product to be purchased] 29similarity of purchasing characteristics of the target entity with respect 30to other entities in the set of entities, 31product sequences found in product purchase histories in the historical 32purchasing data of other entities in the set of entities, [Fox, para. 0033, Fox teaches “The initial model is developed in an iterative process that models the aforementioned training region of the timeline and generally validates it by comparing the predicted purchases for the applicable product against actual purchases found in the aforementioned testing region of the timeline” wherein similarity of purchase to other entities within a period of time] 
Yatziv teaches automatically classifying businesses from imagery  and Fox teaches The probability that an entity will purchase a product is predicted. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv in view of Nagel to incorporate the teaching of Fox by generating a sequence of products likely to be purchased by the target entity.  The motivation to combine Yatziv in view of Nagel with Fox has the advantage of providing a more accurate prediction because a statistical likelihood approach is used instead of a more typical relationship-based scoring approach [Fox, para. 0020]
Further Yatziv teaches and  33entity profile weights extracted from the locality profile scores of other 34entities in the set of entities that have purchased one or more of 35the same products as the target entity [Yatziv, para. 0024, Yatziv teaches “The statistical model then can be applied to the image, at which point a plurality of classification labels for the location entity in the image can be generated and provided as an output of the statistical model. In some examples, a confidence score also can be generated for each of the plurality of classification labels to indicate a likelihood level that each generated classification label is accurate for its corresponding location entity” wherein classifying entities is equivalent to similar entities and a classification confidence score is equivalent to entity profile score].  
  Regarding claims 9-10, claims 9-10 recite substantially similar limitations as claims 2-3 respectively; therefore, claims 9-10 are rejected with the same rationale, reasoning, and motivation provided above for claims 2-3 respectively. Claims 2-3 are method claims while claims 9-10 are directed to a system which is anticipated by Yatziv claim 18.
Regarding claim 14, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. Claim 7 is a method claim while claim 14 is directed to a system which is anticipated by Yatziv claim 18.
Regarding claim  115. Yatziv teaches A non-transitory, computer-readable storage medium embodying computer 2program code, the computer program code comprising computer executable 3instructions configured for:  [Yatziv, claim 18, Yatziv teaches “computing device, comprising: one or more processors; and one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors”] 4generating locality profile scores for each locality of a plurality of localities, wherein 5the locality profile score includes distributions of entity classes within the 6locality, [Yatziv, Abstract, Yatziv teaches “Confidence scores for the plurality of classification labels can be generated to indicate a likelihood level that each generated classification label is accurate for its corresponding location entity” wherein a score is generated for a location entity] the locality profile score for each locality being derived through 7neural network analyses of map images of the locality;  [Yatziv, figure 1, Yatziv teaches  a neural network analysis of images with a confidence score (108)] 8extracting a set of entities having the same entity class from a group of localities;  [Yatziv, para. 0030, Yatziv teaches “Because the images analyzed in accordance with the disclosed techniques are intended to help classify a location entity within the image, image 102 generally corresponds to a street-level storefront view of a location entity” wherein classifying entities]
Yatziv does not specifically teach, however, Nagel teaches  9retrieving historical purchasing data for the set of entities for products purchased over 10a predetermined period of time;  [Nagel, para. 0091, Nagel teaches “The forecasting application 218 enables generation of targeted performance data as well as generation of a comparison of data received from, for example, various one of the sub-units to the generated targeted performance data. For example, in order to track monthly goals, a user associated with a sub-unit may select a performance degree (e.g., top 5% of performing sub-units within the multi-unit organization). Subsequently, averaged data (e.g., anonymized and/or non-anonymized data) for the sub-units within the selected performance degree is then provided as target performance data, and received data from the sub-unit from which a request for forecasting originated is then compared to the target performance data for a selected period of time” emphasis added wherein receiving historical data for a period of time] 11determining similarity of purchasing characteristics for a target entity in the set of 12entities with respect to other entities in the set of entities; [Nagel, para. 0089, Nagel teaches “The customizable analyses application 214 enables selection of parameters (e.g., various financial and/or non-financial parameters, etc.) for the filtering of data stored in, for example, various CoAs associated with sub-unit(s) and multi-unit organizations. For example, selections may be received from a user for comparisons of financial data across, for example, sub-units having similar characteristics (e.g., sub-units of similar size, sub-units with a similar
number of employees, sub-units of a specified regional location, etc.)” wherein entities of similar size have similar purchase characteristics] 
Yatziv teaches automatically classifying businesses from imagery  and Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv to incorporate the teaching of Nagel by determining similarity of purchasing characteristics for entities.  The motivation to combine Yatziv with Nagel has the advantage of providing a given sub-unit the ability to determine in near real-time the reasoning behind exceeding or missing designated KPIs so as to enable the given sub-unit to take corrective action immediately [Nagel, para. 0126]
Yatziv in view of Nagel does not specifically teach, however, Fox teaches and  13generating a sequence of products likely to be purchased by the target entity as a 14function of:  [Fox, claim 1, Fox teaches “A system for predicting the probability that an entity will purchase a product within a future time period” wherein over a period of time is equivalent to a sequence of product to be purchased] 15similarity of purchasing characteristics of the target entity with respect to 16other entities in the set of entities, 17product sequences found in product purchase histories in the historical purchasing data of other entities in the set of entities, [Fox, para. 0033, Fox teaches “The initial model is developed in an iterative process that models the aforementioned training region of the timeline and generally validates it by comparing the predicted purchases for the applicable product against actual purchases found in the aforementioned testing region of the timeline” wherein similarity of purchase to other entities within a period of time] 
Yatziv teaches automatically classifying businesses from imagery  and Fox teaches The probability that an entity will purchase a product is predicted. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv in view of Nagel to incorporate the teaching of Fox by generating a sequence of products likely to be purchased by the target entity.  The motivation to combine Yatziv in view of Nagel with Fox has the advantage of providing a more accurate prediction because a statistical likelihood approach is used instead of a more typical relationship-based scoring approach [Fox, para. 0020]
Further Yatziv teaches and entity profile weights extracted from the locality profile scores of other 20entities in the set of entities that have purchased one or more of the 21same products as the target entity [Yatziv, para. 0024, Yatziv teaches “The statistical model then can be applied to the image, at which point a plurality of classification labels for the location entity in the image can be generated and provided as an output of the statistical model. In some examples, a confidence score also can be generated for each of the plurality of classification labels to indicate a likelihood level that each generated classification label is accurate for its corresponding location entity” wherein classifying entities is equivalent to similar entities and a classification confidence score is equivalent to entity profile score].
 Regarding claims 16-17, claims 16-17 recite substantially similar limitations as claims 2-3 respectively; therefore, claims 16-17 are rejected with the same rationale, reasoning, and motivation provided above for claims 2-3 respectively. Claims 2-3 are method claims while claims 16-17 are directed to a non-transitory, computer-readable storage medium which is anticipated by Yatziv claim 18.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Yatziv in view of Nagel, in further view of Fox, and in further view of Schuette et al. (US 20060074707 A1)
Regarding claim  14. Yatziv in view of Nagel and Fox teaches all of the limitations of claim 1 (as above). Yatziv in view of Nagel and Fox does not specifically teach, however, Schuette teaches further comprising:  2assigning purchases of products within the predetermined period of time to respective 3sub-periods of time for each entity in the set of entities, wherein the sub- 4periods of time are equally divided into sub-periods of length M, where M-x 5corresponds to a sub-period of time having a distance index -x from an 6endpoint of the predetermined period of time  [Schuette, para. 0018, Schuette teaches “Screen 2010 is configured to allow the user to enter a desired fleet size for various time subperiods within the time period specified via field 2002. Preferably, these time subperiods are months within the specified fiscal year” wherein purchases in subperiods equally divided wherein each subperiod is one month] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Yatziv in view of Nagel and Fox to incorporate the teaching of Schuette by dividing a period into equal subperiods .  The motivation to combine Yatziv in view of Nagel and Fox with Schuette has the advantage where detailed historical sales data drawn from previous sales of vehicles, users are now able to take advantage of normalized historical sales data to temper their own business judgments as to how a particular vehicle type's residual value can be accurately estimated, which the inventors believe will enable users to more accurately forecast future residual values [Schuette, para. 0007] 
Regarding claim 11, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a method claim while claim 11 is directed to a system which is anticipated by Yatziv claim 18.
Regarding claim 18, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a method claim while claim 18 is directed to a non-transitory, computer-readable storage medium which is anticipated by Yatziv claim 18.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623